DISMISS and Opinion Filed April 23, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-20-00326-CV

             GLORIA DEAN CLARK, Appellant
                         V.
 AMERICAN CASUALTY COMPANY OF READING, PENNSYLVANIA,
                      Appellee

                        On Appeal from the 95th District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-19-09864

                            MEMORANDUM OPINION
                   Before Justices Myers, Partida-Kipness, and Reichek
                                 Opinion by Justice Myers
      The Court questioned its jurisdiction over this appeal because it appeared the

notice of appeal was untimely.        We instructed appellant to file a letter brief

addressing the Court’s concern with an opportunity for appellee to file a response.

      When a party does not file a timely post-judgment motion extending the

appellate timetable, a notice of appeal is due thirty days or, with an extension

motion, forty-five days after the date the judgment is signed. See TEX. R. APP. P.

26.1, 26.3. Without a timely filed notice of appeal, this Court lacks jurisdiction.

See id. 25.1(b).
        The trial court signed the dismissal order on September 13, 2019. Because

appellant did not file a timely post-judgment motion, the notice of appeal was due

on Monday, October 14, 2019. See id. 4.1(a), 26.1. Appellant filed her notice of

appeal along with a motion for extension on March 9, 2020.                               To obtain an

extension, however, the notice of appeal must be filed within fifteen days of the

deadline. See id. 26.3. Appellant filed the notice of appeal more than four months

past the deadline.1 Although appellant filed a brief, she addressed only the merits

of the appeal and not the jurisdictional issue.

        Because the notice of appeal was untimely, we dismiss the appeal for want

of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                         /Lana Myers/
                                                         LANA MYERS
                                                         JUSTICE

200236F.P05




    1
      In the extension motion, appellant asserts that she did not get notice of the judgment until March 2,
2020. A party may obtain an extension of the post-judgment deadlines if it does not obtain actual
knowledge of the judgment within twenty days, but not more than ninety days, after it is signed by
following the procedure set forth in rule 306a of the rules of civil procedure. See TEX. R. CIV. P. 306a.
Because March 2nd is more than ninety days after the date the order of dismissal was signed, the relief
provided in rule 306a(4) is unavailable to appellant.


                                                   –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

GLORIA DEAN CLARK, Appellant                 On Appeal from the 95th District
                                             Court, Dallas County, Texas
No. 05-20-00326-CV         V.                Trial Court Cause No. DC-19-09864.
                                             Opinion delivered by Justice Myers.
AMERICAN CASUALTY                            Justices Partida-Kipness and Reichek
COMPANY OF READING,                          participating.
PENNSYLVANIA, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellee AMERICAN CASUALTY COMPANY OF
READING, PENNSYLVANIA recover its costs of this appeal from appellant
GLORIA DEAN CLARK.


Judgment entered this 23rd day of April, 2020.




                                       –3–